
	
		II
		111th CONGRESS
		1st Session
		S. 869
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the Secretary of the Treasury to use any
		  amounts repaid by a financial institution that is a recipient of assistance
		  under the Troubled Assets Relief Program for debt reduction.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Debt Reduction Priority
			 Act.
		2.FindingsCongress finds the following:
			(1)On October 7,
			 2008, Congress established the Troubled Assets Relief Program (TARP) as part of
			 the Emergency Economic Stabilization Act (Public Law 110–343; 122 Stat. 3765)
			 and allocated $700,000,000,000 for the purchase of toxic assets from banks with
			 the goal of restoring liquidity to the financial sector and restarting the flow
			 of credit in our markets.
			(2)The Department of
			 Treasury, without consultation with Congress, changed the purpose of TARP and
			 began injecting capital into financial institutions through a program called
			 the Capital Purchase Program (CPP) rather than purchasing toxic assets.
			(3)Lending by
			 financial institutions was not noticeably increased with the implementation of
			 the CPP and the expenditure of $250,000,000,000 of TARP funds, despite the goal
			 of the program.
			(4)The recipients of
			 amounts under the CPP are now faced with additional restrictions related to
			 accepting those funds.
			(5)A number of
			 community banks and large financial institutions have expressed their desire to
			 return their CPP funds to the Department of Treasury and the Department has
			 begun the process of accepting receipt of such funds.
			(6)The Department of
			 the Treasury should not unilaterally determine how these returned funds are
			 spent in the future and the Congress should play a role in any determination of
			 future spending of funds returned through the TARP.
			3.Debt
			 reduction
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is
			 amended by adding at the end the following:
				
					137.Debt
				reductionNot later than 30
				days after the date of enactment of this section, the Secretary of the Treasury
				shall deposit any amounts received by the Secretary for repayment of financial
				assistance or for payment of any interest on the receipt of such financial
				assistance by an entity that has received financial assistance under the TARP
				or any program enacted by the Secretary under the authorities granted to the
				Secretary under this Act, including the Capital Purchase Program, in the Public
				Debt Reduction Payment Account established under section 3114 of title 31,
				United States
				Code.
					.
			4.Establishment of
			 Public Debt Reduction Payment Account
			(a)In
			 generalSubchapter I of chapter 31 of title 31, United States
			 Code, is amended by adding at the end the following new section:
				
					3114.Public Debt
				Reduction Payment Account
						(a)There is
				established in the Treasury of the United States an account to be known as the
				Public Debt Reduction Payment Account (hereinafter in this section referred to
				as the account).
						(b)The Secretary of
				the Treasury shall use amounts in the account to pay at maturity, or to redeem
				or buy before maturity, any obligation of the Government held by the public and
				included in the public debt. Any obligation which is paid, redeemed, or bought
				with amounts from the account shall be canceled and retired and may not be
				reissued. Amounts deposited in the account are appropriated and may only be
				expended to carry out this section.
						(c)There shall be
				deposited in the account any amounts which are received by the Secretary of the
				Treasury pursuant to section 137 of the Emergency Economic Stabilization Act of
				2008. The funds deposited to this account shall remain available until
				expended.
						(d)The Secretary of
				the Treasury and the Director of the Office of Management and Budget shall each
				take such actions as may be necessary to promptly carry out this section in
				accordance with sound debt management policies.
						(e)Reducing the debt
				pursuant to this section shall not interfere with the debt management policies
				or goals of the Secretary of the
				Treasury.
						.
			(b)Conforming
			 amendmentThe chapter analysis for chapter 31 of title 31, United
			 States Code, is amended by inserting after the item relating to section 3113
			 the following:
				
					
						3114. Public debt reduction payment
				account.
					
					.
			5.Reduction of
			 statutory limit on the public debtSection 3101(b) of title 31, United States
			 Code, is amended by inserting minus the aggregate amounts deposited into
			 the Public Debt Reduction Payment Account pursuant to section 3114(c)
			 before , outstanding at one time.
		6.Off-budget
			 status of Public Debt Reduction Payment AccountNotwithstanding any other provision of law,
			 the receipts and disbursements of the Public Debt Reduction Payment Account
			 established by section 3114 of title 31, United States Code, shall not be
			 counted as new budget authority, outlays, receipts, or deficit or surplus for
			 purposes of—
			(1)the budget of the
			 United States Government as submitted by the President,
			(2)the congressional
			 budget, or
			(3)the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
			7.Removing Public
			 Debt Reduction Payment Account from budget pronouncements
			(a)In
			 generalAny official statement issued by the Office of Management
			 and Budget, the Congressional Budget Office, or any other agency or
			 instrumentality of the Federal Government of surplus or deficit totals of the
			 budget of the United States Government as submitted by the President or of the
			 surplus or deficit totals of the congressional budget, and any description of,
			 or reference to, such totals in any official publication or material issued by
			 either of such Offices or any other such agency or instrumentality, shall
			 exclude the outlays and receipts of the Public Debt Reduction Payment Account
			 established by section 3114 of title 31, United States Code.
			(b)Separate Public
			 Debt Reduction Payment Account budget documentsThe excluded
			 outlays and receipts of the Public Debt Reduction Payment Account established
			 by section 3114 of title 31, United States Code, shall be submitted in separate
			 budget documents.
			
